Title: To John Adams from R.G. Van Polanen, June 1800
From: Van Polanen, R.G.
To: Adams, John



Sir.
New York June, 1800

The short time I have left to prepare for my Voyage to Europe, makes it impossible for me, to have the honor to wait in person on You, before my departure from America
I can however not leave this Country, without declaring to You Sir, that I have received with infinite Satisfaction by the hand of the Secretary of State, the assurances that my official Conduct has been agreable to You. It has been my constant wish, to merit Your approbation, & nothing can be a stronger recommendation of me to my Government, than to have that approbation expressed by You, who stands as high in the esteem of my Nation, as in that of all what is good and virtuous in America.
Permit me sir, to assure You of my best wishes for your personal happiness, and for the prosperity of Your Government; & that it is with the Sentiments of the highest esteem and the most perfect consideration I have the honor to subscribe myself / Sir / Your most obedient / humble Servant

R G Van Polanen